Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments filed 02/09/2021, with respect to claim 1 as compared to claim 2 of US 10010693 have been fully considered and are persuasive.  The Double Patenting rejection of claims 1-22, and 59 has been withdrawn. 
It is noted that although claim 2 of 10010693 requires a helically wrapped wire since it is claimed to be positioned within the helical corrugation, no explicit requirement exists in claim 2 of 10010693 for “a helically wrapped portion of the heater wire” to pass over the tube recess without contacting the recess. 

Allowable Subject Matter
Claims 1-22,59 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOR S CAMPBELL/Primary Examiner, Art Unit 3761